Citation Nr: 0014024	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for carcinoid tumor of the chest.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from June 1967 to June 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) which denied the 
appellant's claim for disability compensation under 
38 U.S.C.A. § 1151 for carcinoid tumor of the chest.  


FINDING OF FACT

Competent evidence has been submitted linking the findings of 
carcinoid tumor of the chest to VA treatment.  


CONCLUSION OF LAW

The claim for service connection for entitlement to 
compensation under 38 U.S.C.A. § 1151 for carcinoid tumor of 
the chest is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, the language of 38 U.S.C.A. § 1151 (West 
1991) in effect when the appellant filed his claim provides 
that when any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of his or her 
own willful misconduct, and such injury or aggravation 
resulted in additional disability or death, disability 
compensation was to be awarded in the same manner as if such 
disability, aggravation, or death were service connected.  

The appellant filed his claim in November 1996.  At that 
time, 38 C.F.R. § 3.358(c)(1), the implementing regulation, 
provided that "[i]t will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith."  Section 3.358(b)(2) 
provides that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  
Section 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."  Id.  

Thus, under the 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  The appellant's claim must be 
evaluated in light of these criteria.  Compare 38 C.F.R. 
§ 3.358 (1994) and Brown v. Gardner, 513 U.S. 115 (1994) 
(applicable to claims filed before March 16, 1995).  

(Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West Supp. 1999).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  However, this change in the law is 
inapplicable to the appellant's claim as it was filed before 
October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997) (holding that claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997 must be adjudicated under 
the provisions of section 1151 as they existed prior to that 
date).)  

The threshold question to be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
for disability compensation under 38 U.S.C.A. § 1151 requires 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of an injury or disease 
as a result of hospitalization, medical or surgical 
treatment, and medical evidence linking the asserted injury 
or disease to the current disability.  Jones (James) v. West, 
12 Vet. App. 460 (1999).  Cf. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (well-grounded direct service-connection claim 
requires competent medical evidence of current disability, 
lay or medical evidence of incurrence or aggravation of 
disease or injury in service, and competent medical evidence 
of a nexus between the two).  

In this case, the record clearly shows that the appellant has 
a current disorder manifested by a chest tumor, thereby 
satisfying the initial element of a well-grounded claim.  He 
contends that the failure of VA medical personnel to conduct 
diagnostic studies between 1990 and 1995 allowed the tumor to 
grow undetected until it was inoperable.  Supporting this 
contention are statements, dated in June and August 1998, by 
two VA physicians indicating that earlier detection by x-ray 
studies may have resulted in resection of the tumor.  These 
statements not only constitute evidence of possible 
aggravation of the tumor as a result of treatment, but also 
of a link between the current severity of the disorder and 
VA treatment, thereby satisfying the second and third 
elements of a well-grounded claim.  

As the record includes evidence satisfying all three 
elements, the claim is well grounded; thus, VA has a duty to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for carcinoid tumor of the chest is well grounded.  

REMAND

While the June and August 1998 statements by VA physicians 
are sufficient to well ground the claim, they do not answer 
the principal questions involved in claims under 38 U.S.C.A. 
§ 1151.  Was there a causal connection between VA treatment 
and the development of the carcinoid tumor of the chest?  Was 
the development of the carcinoid tumor of the chest merely 
coincidental with VA treatment?  Was the development of the 
carcinoid tumor of the chest the continuance or natural 
progress of a disease or injury for which VA hospitalization 
or medical or surgical treatment was authorized?  Was the 
development of the carcinoid tumor of the chest the certain 
or near certain result of the VA hospitalization or medical 
or surgical treatment?  

The case is REMANDED for the following development:

1.  The RO should provide the appellant's 
claims file to a VA oncologist not 
otherwise associated with the appellant's 
care.  The claims folder and a copy of 
this REMAND must be made available to the 
oncologist for his or her review.  The VA 
oncologist should be asked to thoroughly 
review the claims file, including the 
history of VA treatment from 1982 through 
the present, and discuss the following 
concerns:  

(a)  Was there a causal connection 
between VA treatment and the 
development of the carcinoid tumor of 
the chest?  

(b)  Was the development of the 
carcinoid tumor of the chest merely 
coincidental with VA treatment?  

(c)  Was the development of the 
carcinoid tumor of the chest the 
continuance or natural progress of a 
disease or injury for which VA 
hospitalization or medical or surgical 
treatment was authorized?  

(d)  Was the development of the 
carcinoid tumor of the chest the 
certain or near certain result of the 
VA hospitalization or medical or 
surgical treatment?

The oncologist's conclusions, and the 
reasoning supporting those conclusions, 
should be set forth in a written report 
associated with the claims file.  The 
report must reflect that the oncologist 
had access to the claims file for review.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
take remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Then, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


